Citation Nr: 1409891	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision, by the Chicago, Illinois RO, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for hearing loss.  

On September 14, 2011, the Veteran appeared at the Chicago RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  

In November 2011, the Board determined that new and material evidence had been received to reopen a claim for service connection for hearing loss; the Board remanded the issue for evidentiary development.  Following the requested development, the VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in September 2012.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of the November 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

The Veteran does not have hearing loss that is traceable to military service.  


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2007 from the RO to the Veteran, which was issued prior to the RO decision in October 2007.  Additional letters were issued in November 2011 and March 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding VA's duty to assist, the appellant was provided an opportunity to submit additional evidence.  In addition, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran by apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Background

The Veteran served on active duty from March 1969 to December 1970.  His DD Form 214 reflects that the Veteran's military specialty was as a Boatswain's Mate.  The enlistment examination, conducted in January 1968, reflects that evaluation of the ears was reported as normal.  Whispered and spoken voice tests revealed scores of 15/15, bilaterally.  In June 1969, the Veteran was seen complaining that his ears were "stopped up;" he was diagnosed with otitis externa.  An undated audiogram tracing is of record.  The Veteran's December 1970 separation examination noted that his ears were normal.  Hearing was found to be 15/15 bilaterally on whispered and spoken voice testing.  The STRs do not reflect any complaints or findings of hearing loss  

Of record is the report of a hearing test conducted by the Veteran's employer in February 2007.  It was noted that the results of the hearing test indicated that he had some loss of hearing based on nationally recognized criteria.  The Veteran was informed that there can be many causes for his hearing loss, some of which are medically treatable.  The Veteran was also advised that exposure to loud noise, without the use of hearing protection, will eventually result in hearing loss.  

The Veteran was afforded a VA examination in April 2011.  At that time, the examiner noted that informal assessments of the Veteran's hearing in 1968, 1969, and 1970 were all normal for both ears.  A treatment note dated in June 1969 reported that the Veteran's ears were "stopped up;" cerumen and otitis externa were noted.  Undated automatic audiogram tracing appeared to be consistent with normal hearing from 500 to 4000 Hz.  It was noted that an industrial audiogram, dated in May 1985, showed hearing within normal limits through 3000 Hz, steeply sloping to a moderately severe high frequency hearing loss in the right ear and to a severe high frequency hearing loss in the left ear.  This was shown as the baseline, and an industrial audiogram dated February 8, 2007 showed hearing within normal limits through 2000 Hz, sloping to a mild to severe high frequency hearing loss in both ears.  The Veteran reported military noise exposure from gunfire, including 5 and 8-inch guns.  The Veteran reported falling asleep under a gun on the ship and woke to several shots firing before he could get up.  The Veteran also reported working on the railroad for 38 years, starting a couple of months after separation; however, he did use hearing protection.  The Veteran reported some limited motorcycle use in his distant past.  The Veteran denied history of head injury and ear disease.  He also reported experiencing Vertigo with no obvious trigger lasting an hour or more about 6 times a year; he denied any family history of hearing loss.  

On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
40
80
LEFT
20
5
15
50
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 in the left ear.  The examiner stated that Audiologic evaluation revealed hearing within normal limits sloping to a severe high frequency sensorineural hearing loss in the right ear and to a profound high frequency sensorineural hearing loss in the left ear.  The pertinent diagnosis was sensorineural hearing loss in both ears.  The examiner stated that it was less likely as not that the hearing loss was caused by or a result of noise exposure during military service.  The examiner explained that there was no evidence of hearing loss during the Veteran's military service or prior to 1985.  At that point, he had already had 14 years of civilian occupational noise exposure, part of a 38-year career.  Therefore, it was less likely than not that his hearing loss was related to noise exposure during military service.  

At his hearing in September 2011, the Veteran stated that he was exposed to the noise of heavy weapons aboard the USS St. Paul in the waters off the coast of Vietnam.  The Veteran indicated that the USS St. Paul was a heavy cruiser with three eight-inch turrets with three guns on each turret, and they had four five-inch mounts.  The Veteran stated that he was a striker/gunner's mate.  He stood gun watches, sometimes anywhere from one to two watches a day.  The Veteran indicated that he also helped load the eight-inch guns.  The Veteran reported that the first time he noticed difficulty hearing was after he had fallen asleep under a five-inch mount and before he could get up and get out, they had fired two gun salutes and six rounds.  The Veteran related that, after service, he worked for the Belmont and Motor Railroad as a heavy equipment operator; he was required to wear hearing protection because they were exposed to a significant amount of noise from the railroad tracks.  The Veteran indicated that his hearing loss was first detected when he took a test at the Illinois State Fair through Belltone in the early 1980's.  The Veteran stated that he was not surprised when he was told that he had hearing loss because he had experienced difficulty hearing ever since he fell asleep under that gun mount.  

The Veteran was afforded another VA Audiological evaluation in April 2012.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
40
80
LEFT
20
5
15
50
90

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.  The pertinent diagnosis was sensorineural hearing loss in both ears in the range from 500 to 4000 Hz.  

The examiner noted that informal assessments of the Veteran's hearing in 1968, 1969, and 1970 were all normal for both ears; the Veteran did not report any ear problems at separation.  The examiner observed that a treatment note dated in June 1969 stated that the Veteran reported that his ears felt "stopped up;" he was found to have cerumen and was diagnosed with otitis externa.  The examiner also noted that an industrial audiogram, dated in May 1985, showed hearing within normal limits through 3000 Hz, steeply sloping to a moderately severe high frequency hearing loss in the right ear and to a severe high frequency hearing loss in the left ear.  Another industrial audiogram, dated February 8, 2007 showed hearing within normal limits through 2000 Hz, sloping to a mild to severe high frequency hearing loss in both ears.  The Veteran reported military noise exposure from gunfire, including 5 and 8-inch guns.  The Veteran reported falling asleep under a gun on the ship, and he awoke to several shots firing before he could get up.  The Veteran also reported that he worked on the railroad for 38 years (starting a couple of months after separation) with hearing protection.  He also reported some limited motorcycle use in his distant past.  The examiner stated that correct use of hearing protection decreases the noise level to which a person is exposed.  However, noise may still be at a potentially damaging level.  The use of hearing protection does not eliminate the possibility of noise induced hearing loss, particularly if not inserted correctly or if not used consistently.  

The examiner stated that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service.  Given that the first documented report of hearing loss was 14 years after separation with no report of hearing loss to a compensable degree within a year after separation, and with 14 years of civilian occupational noise exposure, it was less likely than not that his current hearing loss was related to noise exposure during his military service.  

III. Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran had qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran seeks service connection for bilateral hearing loss.  The Veteran argues that exposure to noise during service caused his condition.  After review of the evidence, the Board finds against the Veteran's claim. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).   

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  In this regard, the evidence shows that the Veteran has a current hearing loss disability as defined by VA regulations.  And, his DD 214 for this period of service shows that he worked as a Boatswain's Mate; he also testified to being a striker and gunner's mate.  As such, exposure to noise is found to be consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  Thus, the evidence shows that the Veteran has a current disability and that there was an in-service event that could have caused the disability.  However, there is no persuasive evidence of a nexus between the current hearing loss and the in-service exposure to noise.  As noted, the available STRs reflect that the Veteran's hearing at the time of his separation in December 1970 was documented as being within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  The first post-service clinical documentation of hearing loss is dated in February 2007, more than 36 years after the Veteran's service separation.  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, in a merits context the lack of evidence of treatment may bear on the credibility of the evidence regarding continuity.  Here, the Board finds that the assertion of chronicity and/or continuity is not credible.  The normal separation examination, the denial of hearing loss at separation and the silence of the record for decades after separation from service are more convincing evidence regarding onset.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  For this reason, the Board concludes that the Veteran's assertion regarding onset in service is not credible.  

The Board additionally observes that there is no evidence that hearing loss was present during the one-year presumptive period after service.  See 38 C.F.R. § 3.309(a).  Indeed, as noted above, bilateral sensorineural hearing loss was evidently first diagnosed in February 2007, years after the Veteran left military service.  

The only medical opinion regarding a nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service as the onset of his hearing loss.  Significantly, following his VA examination in April 2012, the VA medical examiner stated that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  The examiner took note that the Veteran worked with the Railroad for 38 years, started within months after his discharge from service; and, he stated that, while the Veteran used hearing protection, the use of hearing protection did not eliminate the possibility of noise induced hearing loss, particularly if not inserted correctly or if not used consistently.  The examiner concluded that, given that the first documented report of hearing loss was 14 years after separation with no report of hearing loss to a compensable degree within a year after separation, and that the Veteran had 14 years of civilian occupational noise exposure after service, it was less likely than not that his current hearing loss was related to noise exposure during his military service.  

Absent competent evidence establishing a link between current hearing loss and service, the Veteran's claim for service connection for hearing loss cannot be granted.  Again, there is more than a 36-year gap between the Veteran's discharge from service and the first objective evidence of a disability.  The Veteran's statements for treatment purposes place the onset of noticeable hearing loss years after service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

Accordingly, the Board does not that the Veteran's hearing loss has been present since active service and further finds that the competent medical evidence weighs against a relationship between the Veteran's hearing loss and his period of active service, to include in-service noise exposure.  The Veteran has not submitted any evidence to contradict the VA examiner's opinion.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not helpful to this claimant.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


